Citation Nr: 1231960	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service connected disability. 

2.  Entitlement to initial ratings for bilateral hearing loss in excess of 10 percent prior to October 12, 2011, and in excess of 20 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, (RO).  

In a September 2011 decision, the Board denied the Veteran's claim for service connection for dizziness and remanded the claim of entitlement to a higher initial rating for bilateral hearing loss.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2012 order, the Court vacated and remanded that part of the September 2011 Board decision that denied the claim or service connection for dizziness for further development and readjudication consistent with the Joint Motion for Partial Remand.  In a November 2011 rating decision, the RO increased the rating of the service connected bilateral hearing loss to 20 percent from October 12, 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that the February 2008 VA examination report of record did not specifically address the question of whether Veteran's service connected bilateral hearing loss condition aggravated his Meniere's disease; a new examination was deemed necessary to address this question.

The Board's previous remand instructed the RO to obtain the records from a January 2009 VA hearing evaluation.  The RO obtained the relevant treatment record, however the audiogram findings were not included in the report of record.  The RO's November 2011 rating decision noted that the issue of the rating of the Veteran's hearing loss disability prior to October 12, 2011 would be deferred pending review of the entire January 2009 examination report.  Subsequently, however, the RO issued a supplemental statement of the case in April 2012 adjudicating the issue without benefit of the January 2009 audiogram findings.  The Board is of the opinion that another attempt must be made to obtain the relevant audiogram evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Procure a complete copy of the January 2009 VA hearing evaluation of the Veteran, to include the audiogram findings.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his disability manifested by dizziness (Meniere's disease).  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination of the Veteran and provide a diagnosis for any dizziness-related pathology found. Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not that any currently diagnosed disability manifested by dizziness (to include Meniere's disease) is caused or aggravated by the service connected bilateral hearing loss?

The examiner is informed that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of dizziness/Meniere's disease disability present (i.e., a baseline) before the onset of the aggravation. 

A rationale for all opinions expressed should be provided.

3.  Thereafter, the claims should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


